Fish, J.
The testamentary scheme manifested by the will now under review was, in all material particulars, similar to that set forth in the will considered in Ezell v. Head, 99 Ga. 560; and under the facts now-appearing the questions involved are substantially the same as those dealt with in the case cited. Consequently, the decision therein rendered is, in principle, controlling in the case now before the court; and the conclusion results that the judgment now excepted to was right.

Judgment affirmed.


All the Justices concurring.